DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11 and 16-20 filed on 11/25/2020 have been considered but they are moot in view of the new ground (s) of rejection.
In Remark page 8, 3rd paragraphs, applicant argued that Reichl does not include any capability to add the new data in a specific memory location that has a "contextual relationship" recited in claim 1. 
The examiner respectfully disagrees with Applicant’s argument. In fact, in page 113. Col. 1, Sec 5, lines 1-2 “acquired RGB colours can be stored per voxel in addition to the binary values” and page 114, Col.1, Fig. 5 shows the color binary values stored in voxels can be stored in the colour buffer via the pointer. In other word, Reich teaches a “contextual relationship”. 
The rejection of claims 16-20 under 35 U.S.C. 101 is withdrawn in view of applicant  amended claims 16-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Xu (U.S. 2019/0385355 A1) in view of Reichl et al. (“Memory-Efficient Interactive Online Reconstruction From Depth Image Streams”, Computer Graphics Forum, Volume 35, 2016) and further in view of Lessley et al. "Data-Parallel Hashing Techniques for GPU Architectures" University of Oregon, 18 July 2019.
Regarding Claim 1 (Currenlty amended), Xu discloses a system (Xu, abstract “a system for constructing a multi-scale voxel representation of a three-dimensional (3D) sparse point map” and [0063] “A multi-scale bottom-up merging scheme that effectively merges voxels together and reduces memory footprint” Xu teaches a system for constructing voxel corresponding to coordinate of 3D point map of an object dimensions in memory) for contextual memory mapping, comprising: 
at least one processor (Xu, [0022] “a processor”); and memory (Xu, [0081] “a memory 104”) including instructions that, when executed by the at least one processor (Xu, [0079] “The computer programs include processor-executable instructions that are stored on a non-transitory tangible computer readable medium”, cause the at least one processor to: 
receive a data set of physical world sensor readings of physical area (Xu, [0086] “receiving captured images from the visual sensors 130” and [0004] “use a mobile phone's camera and its display to provide live view of the surrounding physical environment” Xu teaches receive a data set of captured images of the surrounding physical environment from a visual sensors; 
generate voxel data from the data set, wherein the voxel data includes voxel coordinates of physical area and an indication of physical world occupancy in physical area for each voxel coordinate (Xu, [0110] “instruct the integer computing module 116 to convert coordinates of the 3D points to integer coordinates, instruct the voxel generating module 120 to generate unit voxels for each of the 3D points”; 
select a block of addresses in the memory to store the voxel data (Xu, [0109] “The value of the voxel entry (not hash value) is in the form of 5-tuple as shown in FIG. 2B or 7-tuple as shown in FIG. 2C” the value of voxel entry is set in a block of addresses in the memory (01) or (0001); 
Reich discloses generate a hash map to map voxel to a memory locations in the block of addresses and store the voxel data at memory addresses (Reich, page 109, right Col. 2nd par, page 112, left Col. Fig. 4, Sec 4.1, page 113, left Col. Sec 5, page 114, left Col. Fig. 5) Reich teaches generate a hash map to map voxel (Fig. 4) to a memory location in the block address (Fig. 5) and store the voxel data at memory addresses (RGB colour can be stored per voxel in the binary values and store in color buffer).
Xu and Reichl are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Xu to combine with a hash map and memory addresses and store the voxel data at memory addresses within the block of addresses (as taught by Reichl) in order to generate a hash map to map voxel to memory location in the block of addresses because Reichl can provide generate a 
However, Xu and Reich does not explicitly teaches generate a hash map to map voxel coordinates to memory locations in the block of addresses based on proximity of the voxel coordinates in the physical area, wherein selection of the memory locations of the voxel coordinates maintains the proximity of the voxel coordinates, mappings of the hash map.
Lessley teaches generate a hash map to map voxel coordinates to memory locations in the block of addresses based on proximity of the voxel coordinates in the physical area, wherein selection of the memory locations of the voxel coordinates maintains the proximity of the voxel coordinates, and store the voxel data at memory addresses within the block of addresses in the memory based on mappings of the hash map (Lessley, page 239, Col. 1, Sec. 2.3, 1st, 2nd par. “a hash function, h : S 7! H, maps the keys from S to the range H…” and  page 240, Col. 1, 3rd par. “a perfect spatial hashing (PSH) approach that a minimal perfect hash function and table are constructed over a sparse set of multi-dimensional spatial data (pixel keys with RGB color values). In order to maximize memory coalescing among these threads on the GPU. The minimal perfect hash function h is composed…thus H must be copied into 3 voxels. Due to interconnection among buckets” and page 245, Col. 1, Sec 3.4, lines 3-4 “Each hash table entry contains a pointer, or memory address” The combination Reichl and Lessley can teaches generate a hashmap (Sec. 2.3) to map voxel coordinates (World space voxels) to memory locations in the block of addresses of GPU memory via a list of pointers (memory address) wherein selection of the memory location of the voxel coordinates is maintained (occupied voxels points a, b, g, e, Fig. 2) and store the voxel data at memory addresses (Fig. 2 or Reich Fig. 5, color buffer).
Xu, Reichl and Lessley are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Xu to combine with a hash map and memory addresses and store the voxel data at memory addresses within the block of addresses (as taught by Lessley) in order to generate a hash map to map voxel coordinates to memory addresses because Lessley can provide generate a hashmap (Sec. 2.3) to map voxel coordinates (World space voxels) to memory locations in the block of addresses of GPU memory via pointer (memory address) and store the 
Regarding Claim 2, Xu as modified discloses the system of claim 1, wherein the voxel data includes a level of discretization (Xu, [0071] “the key idea is to include a level value l at each voxel, store voxels of different sizes in the hash table and hash values of those voxels at different scale levels may be different from each other” Xu teaches the voxel data (values) includes a different levels (a level of discretization).
Regarding Claim 3, Xu discloses the system of claim 2, further comprising instructions to: receive a coordinate request, wherein the request includes a coordinate, wherein the coordinate identifies a physical world space (Xu, [0019] “aligning the 3D point map with real world coordinates of a scene. For example, they axis is aligned with the vertical direction using the inertia information, the x or z direction is aligned with a wall of a room by detecting the wall surface first” and [0022] “the coordinate space having x, y and z axes; receive coordinates of a 3D point from the 3D point map” receive a coordinates of a 3D point from the 3D point map with identifying the real world coordinates of a scene (physical world space); 
However, Xu and Reichl does not explicitly teach identify a memory address corresponding to the coordinate using the hash map and return voxel data from the memory address indicating whether the physical world space identified by the coordinate is occupied.
 	Lessley teaches identify a memory address corresponding to the coordinate using the hash map (Lessley page 244, Col.1, Fig. 2, lines 9-40 “spatial hashing for inserting and storing the data of a point coordinate into a hash table. The world coordinate space is partitioned into voxel bounding boxes, real-time hash table updates on the GPU An infinite uniform grid subdivides the world space into voxel blocks, each of which consists of 83 voxels. Due to interconnection among buckets” and page 245, Col. 1, Sec 3.4, lines 3-4 “Each hash table entry contains a pointer, or memory address” Lessley teaches using pointer to identify a memory address corresponding to the coordinate of the World Space using hashmap (hash function map to hash table) (Fig. 2) and return voxel data from the memory address indicating whether the physical world space identified by the coordinate is occupied (Reichl, page 224, Col. 1, Fig. 2, 1st par., 3rd par. “only non-empty cells that contain computable primitive data (e.g., pixel intensity, RGB, or density) are inserted into the hash table. A query of an empty cell will return a negative result, as it doesn’t exist in the table. The world coordinates of each voxel block are hashed as an address into a bucketed hash table. During an insertion, a block probes linearly through its assigned bucket for the first empty slot that it can occupy. If a free slot is found, then the block is inserted” the return voxel data from the pointer (memory address) indicating whether the physical world space identified by the coordinate is occupied (voxel points a b, g, e, Fig. 2).
	Xu and Reichl and Lessley are combinable see rationale in claim 1.
Regarding Claim 4, Xu discloses the system of claim 3, wherein identifying the memory address includes using the level of discretization with the hash map (Xu, [0070[, [0071] “the method introduces a multi-scale voxel hashing representation, the method to store voxels of different sizes in the hash table. The 3D point may be 
Regarding Claim 5, the system of claim 1, Xu as modified does not explicitly teach wherein the voxel data indicates a probability of physical world occupancy.  
           Lessley teaches wherein the voxel data indicates a probability of physical world occupancy (Lessley, page 244, Col. 1, Fig. 2 shows the voxel data (a, b, g, e) indicates a probability of physical world occupancy.
	Xu, Reichl and Lessley are combinable see rationale in claim 1.
Regarding Claim 6, Xu discloses the system of claim 5, further comprising instructions to: receive a plurality of physical world sensor readings for a physical world space (Xu [0086] “receiving captured images from the visual sensors 130. The visual sensors 130 may be one or more cameras” receiving plurality of captured images of the real world environment from cameras (sensors reading); and 
However, Xu as modified does not explicitly teach determine the probability of physical world occupancy based on the plurality of physical world sensor readings.
The combination of  Xu and Lessley teaches determine the probability of physical world occupancy based on the plurality of physical world sensor readings (Lessley, page 244, Col. 1, Fig. 2 shows the voxel data (a, b, g, e) determines a probability of physical world space occupancy and each image is captured by a camera (Xu, a sensor reading).
Xu, Reichl and Lessly are combinable see rationale in claim 1.
Regarding Claim 7, the system of claim 1, Xu as modified does not explicitly teach wherein the block of addresses in the memory is a sequential block of addresses in the memory.
However, Reichl teaches wherein the block of addresses in the memory is a sequential block of addresses in the memory (Reichl, page 114. Col. 1, Fig. 5 shows a page table provides the block of addresses in the memory is a sequential block of addresses).
Xu, Reichl and Lessly are combinable see rationale in claim 1.
Regarding Claim 8, Xu discloses the system of claim 1, wherein the physical world sensor readings are provided by a camera (Xu [0086] “receiving captured images from the visual sensors 130. The visual sensors 130 may be one or more cameras” receiving plurality of captured images of the real world environment from cameras (sensors reading); 
Regarding Claim 9, the system of claim 1, Xu as modified does not explicitly teach wherein the physical world sensor readings identify a type of object, color, distance to an object, or physical attribute of the object.  
However, Reichl teaches wherein the physical world sensor readings identify a type of object, color, distance to an object, or physical attribute of the object (Reichl, page 110, Fig. 2 “Captured sensor images are stored in a cache of fixed size…computing averaged surface distance values” and page 114, Fig. 5, sec 6, “required chunks are streamed back onto the GPU. Detection of the binary bricks and colour pages is performed similar to the collection of visible bricks by accessing the brick pool” Reichl teaches the camera identifies a color, distance to an object.

Regarding Claim 10, the system of claim 9, Xu as modified does not explicitly teach wherein the type of object, color, distance to an object, or physical attribute of the object is stored with the voxel data. 
However, Reichl teaches wherein the type of object, color, distance to an object, or physical attribute of the object is stored with the voxel data (Reichl, page 114, Col. 1 Fig. 5: Colour storage. (Left) Each bit-block (solid lines) represents a number of voxels (dotted lines) and stores a virtual pointer into the colour buffer” the type of color is stored with the voxel data.
Xu, Reichl and Lessly are combinable see rationale in claim 1.
Regarding Claim 11 (Currently amended), Xu in view of Reichl and further in view of Lessly discloses a method (Xu, [0007] “a method for constructing a multi-scale voxel” for contextual memory mapping, comprising: 
receiving a data set of physical world sensor readings of physical area; 
generate voxel data from the data set, wherein the voxel data includes voxel coordinates of physical area and an indication of physical world occupancy in physical area for each voxel coordinate; 
selecting a block of addresses in the memory to store the voxel data; 
generating a hash map to map voxel coordinates to memory locations in the block of addresses based on proximity of the voxel coordinates in the physical area, wherein selection of the memory locations of the voxel coordinates maintains the proximity of the voxel coordinates; 
storing the voxel data at memory addresses within the block of addresses in the memory based on mappings of the hash map.  
Claim 11 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 12, Xu as modified discloses the method of claim 11, wherein the voxel data includes a level of discretization.  
Claim 12 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 13, Xu as modified discloses the method of claim 12, further comprising: 
receiving a coordinate request, wherein the request includes a coordinate, wherein the coordinate identifies a physical world space; 
identifying a memory address corresponding to the coordinate using the hash map; and 
returning voxel data from the memory address indicating whether the physical world space identified by the coordinate is occupied.  
Claim 13 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 14, Xu as modified discloses the method of claim 13, wherein identifying the memory address includes using the level of discretization with the hash map.  
Claim 14 is substantially similar to claim 4 and is rejected based on similar analyses.
Regarding Claim 15, Xu as modified discloses the method of claim 11, wherein the voxel data indicates a probability of physical world occupancy.  
Claim 15 is substantially similar to claim 5 and is rejected based on similar analyses.
Regarding Claim 16 (Currently amended), Xu in view of Reichl and further in view of Lessley discloses at least one non-transitory computer readable medium (Xu, [0029] “a non-transitory computer readable medium storing computer executable code”) including instructions for contextual memory mapping that when executed by at least one processor ([0081] “a processor 102”), cause the at least one processor to: 
receiving a data set of physical world sensor readings of physical area; 
generate voxel data from the data set, wherein the voxel data includes voxel coordinates of physical area and an indication of physical world occupancy in physical area for each voxel coordinate; 
selecting a block of addresses in the memory to store the voxel data; 
generating a hash map to map voxel coordinates to memory locations in the block of addresses based on proximity of the voxel coordinates in the physical area, wherein selection of the memory locations of the voxel coordinates maintains the proximity of the voxel coordinates; 
storing the voxel data at memory addresses within the block of addresses in the memory based on mappings of the hash map.  

Regarding Claim 17(Currently amended), Xu as modified discloses the at least one non-transitory computer readable medium of claim 16, wherein the voxel data includes a level of discretization.  
Claim 17 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 18 (Currently amended), Xu as modified discloses the at least one non-transitory computer readable medium of claim 17, further comprising instructions to: 
receive a coordinate request, wherein the request includes a coordinate, wherein the coordinate identifies a physical world space; 
identify a memory address corresponding to the coordinate using the hash map; and 
return voxel data from the memory address indicating whether the physical world space identified by the coordinate is occupied.  
Claim 18 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 19 (Currently amended), Xu as modified discloses the at least one non-transitory computer readable medium of claim 18, wherein identifying the memory address includes using the level of discretization with the hash map.  
Claim 19 is substantially similar to claim 4 and is rejected based on similar analyses.
Regarding Claim 20 (Currently amended), Xu as modified discloses the at least one non-transitory computer readable medium of claim 16, wherein the voxel data indicates a probability of physical world occupancy.
Claim 20 is substantially similar to claim 5 and is rejected based on similar analyses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611